Citation Nr: 0010848	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  96-51 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include based on the use of tobacco in 
service and/or nicotine dependence acquired in service.

2.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and two of the veteran's sisters


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1949 to June 
1952.  He died in October 1995.  The appellant is the widow 
of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Although that determination additionally denied 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C. § 1318, the appellant has not 
appealed that determination.  As such, it is not for 
consideration by the Board.

The appellant's claims were remanded by the Board for further 
development in August 1998.  The development has been 
completed and the appellant's claims are ready for 
consideration by the Board.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death, to include based on the use of 
tobacco in service and/or nicotine dependence acquired in 
service, is not plausible.

2.  The veteran is not shown to have died from a service-
connected disability and he did not have a total disability 
permanent in nature resulting from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death, to include based on the use of tobacco in 
service and/or nicotine dependence acquired in service.  38 
U.S.C.A. § 5107 (West 1991).

2.  The requirements for eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have not 
been met.  38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  Where a 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (1998).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  Service 
incurrence of cardiovascular disease may be presumed under 
certain circumstances if it is manifested to a compensable 
degree within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Under VA General Counsel precedent opinion 2-93 (January 13, 
1993), service connection for disability or death may be 
established if the evidence shows that the claimed injury or 
disease resulted from tobacco use in the line of duty during 
active service.  Under VA General Counsel Precedent Opinion 
19-97 (May 13, 1997), service connection for cause of death 
due to tobacco requires that an appellant present medical or 
lay evidence of tobacco use in service, and/or present 
competent medical evidence that the veteran acquired a 
nicotine dependence during service, and that such tobacco use 
and/or nicotine dependence caused or contributed to the 
veteran's death.  Although the Transportation Equity Act for 
the 21st Century prohibited establishing service connection 
for tobacco use for claims filed after the President signed 
the Act into law in June 1998, the appellant's claim was 
filed prior to this date.

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She maintains 
that the veteran's death from heart disease was due to his 
military service.  She claims that the veteran became 
addicted to smoking in service and that he developed heart 
disease due to his tobacco addiction.  She also claims that 
the veteran's heart disease was caused by all the medication 
the veteran had to take for treatment of his service-
connected psychiatric disability.

The veteran's service medical records do not reflect that a 
cardiovascular disability was clinically manifested or 
diagnosed.  A December 1951 service medical record indicates 
that the veteran's habits included variable tobacco use, up 
to two packs of cigarettes per day.  He reported some pipe 
smoking while fishing in the summer.

On initial VA examination in June 1953 the veteran was noted 
to have no abnormalities of the cardiovascular system.

A June 1958 VA medical record notes that the veteran had 
recently begun smoking excessively.

The evidence of record reveals that the veteran had an acute 
myocardial infarction in December 1989.  At that time the 
veteran was noted to have coronary atherosclerotic heart 
disease.  The veteran reported smoking at least two packs a 
day for 40 years.

The appellant and two of the veteran's sisters appeared at a 
hearing before a hearing officer at the RO in June 1997.  The 
appellant believed that the veteran's death was caused either 
by the medications he took for his service-connected 
psychiatric disability or was caused by smoking which began 
in service.  One of the veteran's sisters testified that the 
veteran did not smoke prior to service and that he smoked 
when he returned from service.

The post service medical records show treatment for 
schizophrenia.  At the time of veteran's death service 
connection and a 50 percent rating were in effect for 
schizophrenia.

The death certificate indicates that the veteran died as a 
result of arteriosclerotic heart disease.  The death 
certificate further indicates that an autopsy was not 
performed.  

The veteran's claims file was reviewed by a VA physician in 
February 1999.  The physician noted that the only evidence 
that nicotine dependency was incurred in service were June 
1997 statements by the veteran's sister that she did not 
remember ever seeing her brother smoke as a young man as 
smoking was not permitted in their family, that the veteran 
smoked when he returned from Korea, and that he would chain-
smoke when he was in the hospital for care of his mental 
difficulties.  The physician further noted that the record 
reflected that during an interview conducted in December 
1951, habitual use of tobacco was noted of up to two packs of 
cigarettes per day and some pipe smoking when fishing in the 
summer.  The VA physician opined that while the referenced 
records did not actually establish the fact that the veteran 
was smoking prior to service, it would certainly sound 
suggestive of that.  The VA physician further stated that he 
thought that it was unlikely that the veteran's nicotine 
dependence began as a result of military service.  With 
regard to the relationship of tobacco use to the cause of 
death, the examiner provided that one would have to concede 
that it is one of the recognized risk factors of 
arteriosclerotic heart disease.

While the appellant and the veteran's sisters believe that 
the veteran died due to his medication for his service-
connected psychiatric disability, and due to smoking as a 
result of service, as laypersons they are not competent to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). 

The record contains no medical evidence relating the 
veteran's death to his only service-connected disability, 
schizophrenia, or to the veteran's medical treatment for 
schizophrenia.  

Heart disease was not shown until the late 1980's, more than 
30 years after discharge from service.  There is no competent 
medical evidence showing that the veteran incurred his 
cardiovascular disease within one year following his 
discharge from service.

The February 1999 VA opinion appears to infer that the 
veteran was nicotine dependent at the time of his death.  
However, the record contains no clinical diagnosis of 
nicotine dependence during the veteran's lifetime, and the 
1999 VA examiner's opinion was rendered after the veteran's 
death based on review of the veteran's clinical record, 
without clinical evaluation of the veteran.  As such, the 
examiner's opinion is not sufficiently probative to establish 
a diagnosis of nicotine dependence at the time of the 
veteran's death.  However, even if the existence of nicotine 
dependence is conceded, there has been no medical evidence 
submitted which has indicated that the veteran developed 
nicotine dependence as a result of service.  In fact, the 
February 1999 VA physician was of the opinion that it was 
unlikely the veteran developed nicotine dependence as a 
result of service.  Since there is no medical evidence 
suggesting that the veteran developed nicotine dependence due 
to service, the appellant's claim for service connection for 
the cause of the veteran's death due to nicotine dependence 
is not well grounded.  

The Board notes that the service medical records do show that 
the veteran smoked during service.  The Board has also 
considered the sister's testimony that the veteran did not 
smoke before service, but he did smoke on returning from 
service.  However, there is no competent evidence otherwise 
linking the veteran's fatal cardiovascular disease to tobacco 
use in service.  While the 1999 VA examiner noted that 
tobacco use is a recognized risk factor of ASHD, this opinion 
is of a generic nature and is not sufficient to establish it 
is as likely as not that the veteran's fatal ASHD was in fact 
due to tobacco use in service.  

Since there is no medical evidence suggesting the presence of 
heart disease within a year of the veteran's discharge from 
service, since there is no medical evidence suggesting that 
the veteran's fatal heart disease resulted from a service-
connected disability, and since there is no medical evidence 
otherwise suggesting that the veteran's death was connected 
to service, to include due to tobacco use and/or nicotine 
dependence acquired as a result of service, the appellant's 
claim must be denied as not well grounded.  

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).


II. Survivors and Dependents' Educational Assistance

In order for the appellant to be entitled to educational 
assistance under Chapter 35, Title 38, United States Code, 
the veteran must have died of a service-connected disability, 
or the veteran must have had a service-connected disability 
which produced total disability permanent in nature, and died 
while a disability was so evaluated.  38 C.F.R. § 3.807.  

In the instant case, the appellant has requested that she be 
awarded educational assistance as the surviving spouse of the 
veteran.  However, at the time of his death, a permanent 
total service-connected disability was not in existence.  
Furthermore, service connection for the cause of the 
veteran's death has not been established.  Therefore, the 
appellant is not eligible for dependents' educational 
assistance benefits.


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include based on the use of tobacco in 
service and/or nicotine dependence acquired in service, is 
denied.

Entitlement to eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35 is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

